Citation Nr: 0305808	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954, and from February 1955 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit on appeal.


FINDING OF FACT

The veteran's left ear hearing loss began many years after 
his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran contends that he suffers from left ear hearing 
loss that was manifested in service.  Service medical records 
are negative for any complaints, treatment, or diagnoses of 
hearing loss in the left ear.  A pre-induction examination 
dated October 1952 showed whisper and spoken voice hearing 
test bilaterally to be 15/15.  At his separation examinations 
dated November 1954 and June 1956, whisper and spoken voice 
hearing test bilaterally showed 15/15.  

In his application for compensation or pension dated December 
2000, the veteran indicated that he was treated at the VA 
from 1992 to 1998 for hearing loss.

Criteria

There was recently a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  

With regard to the development that has been undertaken in 
this case, the record includes service medical records and 
December 2000 Veterans' Application for Compensation or 
Pension (VA Form 21-526).

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. 

In July 2002, the RO sent the veteran a letter informing him 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.  

The veteran was sent a VCAA letter in January 2003.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to VA's duty to assist the appellant, the Board 
notes the veteran reported receiving VA treatment from 1992 
to 1998 for the claimed condition.  Those records were not 
obtained.  Further development is not needed, however, 
because there is no indication in the record that the VA 
treatment records would be pertinent to the basis of the 
denial of this claim.  Even accepting that the veteran 
recently received VA treatment for hearing loss, he has at no 
time alleged that any medical professional, VA or private, 
has rendered an opinion that a possible relationship exists 
between the current hearing loss disability and his military 
service.  It would be pointless to delay adjudication of the 
veteran's case to obtain the VA treatment records, when they 
would not substantiate the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant was not provided VA examination in connection 
with this claim.  However, examination is not needed because 
there is no competent evidence that the claimed condition may 
be associated with his military service.  As discussed in 
more detail below, the appellant has never stated that a 
medical professional has concluded such a relationship is 
plausible.  The veteran has indicated that he was first 
treated for his left ear hearing loss in 1992 at the VAMC, 
approximately 36 years after separation from service.  He has 
never reported continuity of symptomatology since service, 
and such claims would be refuted by medical evidence obtained 
in connection with prior claims for compensation.  He has 
merely filed this claim with no supporting allegations or 
specific details.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hearing loss 
is a presumptive condition.



Analysis

Incurrence of a chronic disorder in service is not factually 
shown.  The veteran's pre-induction examination dated October 
1952 showed whispered and spoken voice to be 15/15 
bilaterally, as did his separation examinations in November 
1954 and June 1956.  

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
the first post-service year.  The veteran reports first 
diagnosis of left ear hearing loss in 1992, many years after 
service.

As mentioned above, the record indicates that the first 
medical diagnosis of hearing loss was in 1992.  When filing 
his claim for compensation, the appellant made no specific 
statements concerning any acoustic trauma or decreased 
hearing acuity during service.  He has never stated that he 
has had continuity of symptomatology since service, and the 
record contains medical evidence developed in conjunction 
with prior claims for compensation that would refute any such 
allegation.  Even accepting the in-service military 
occupational specialty in construction as indicative of some 
noise exposure during service, there is no persuasive 
evidence that a possible nexus, or relationship, exists 
between the claimed left ear hearing loss and the appellant's 
military service.  There was a considerable length of time 
between the veteran's separation from service and his initial 
diagnosis of left ear hearing loss.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  The appellant has never stated a medical 
professional has concluded he has hearing loss as the result 
of his military service.  To reiterate, an examination or 
opinion is necessary if the evidence of record includes an 
indication that the claimed disability or symptoms may be 
associated with service.  Such evidence is lacking since 
there are no allegations of continuity of symptomatology, and 
no relevant complaints in the medical evidence of record.  


For these reasons, the Board concludes that the evidence 
against the claims is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed left ear hearing loss was not caused by 
an in-service disease or injury.  Due to the fact that his 
left ear hearing loss was not incurred during his period of 
military service, during the presumptive period thereafter, 
or otherwise shown to be related to service, service 
connection must be denied.  There is no benefit of the doubt 
that could be resolved in the appellant's favor.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

